Citation Nr: 0508107	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left shoulder.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, granted service 
connection for chronic bronchitis and assigned a 10 percent 
rating; and a January 2002 rating decision that found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for degenerative joint disease 
of the left shoulder.

In a September 2003 decision, the Board found that new and 
material evidence had been submitted, and reopened the claim 
for service connection for degenerative joint disease of the 
left shoulder.  De novo review of that issue on the merits 
was remanded to the RO for further development.  The Board 
also remanded the issue of entitlement to a higher initial 
rating for the service-connected chronic bronchitis.  The 
requested development has been accomplished and the file has 
now been returned to the Board for appellate review.  

The veteran submitted additional evidence directly to the 
Board but did not provide a waiver of RO review of that 
evidence in accordance with 38 C.F.R. § 20.1304 (2004).  The 
Board has reviewed the evidence and it only pertains to the 
issue of entitlement to an initial rating in excess of 10 
percent for chronic bronchitis.  Accordingly, that issue must 
be remanded to the RO.  However, the evidence is not relevant 
to the claim for service connection for degenerative joint 
disease of the left shoulder.  Therefore, the Board will 
address that issue in this decision.  

The issue of entitlement to an initial rating in excess of 10 
percent for chronic bronchitis is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The most probative evidence shows that the veteran's 
currently diagnosed degenerative joint disease of the left 
shoulder is not likely to be related to his military service, 
and arthritis was initially manifest many years after the 
veteran's discharge from service.  


CONCLUSION OF LAW

Degenerative joint disease of the left shoulder was not 
incurred in or aggravated by service and may not be presumed 
to be incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1127, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

With regard to the issue of entitlement to service connection 
for degenerative joint disease of the left shoulder, a VA 
letter issued in March 2004 apprised the veteran of the 
information and evidence necessary to establish service 
connection for a disability, which information and evidence, 
if any, that he was to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertained to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  However, in the present case VCAA 
notice was sent to the veteran in March 2004 pertaining to de 
novo review of the issue of entitlement to service connection 
for degenerative joint disease of the left shoulder and the 
issue was not adjudicated on the merits by the RO until 
October 2004.  Accordingly, there has also been no Pelegrini 
violation with regard to that claim.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims, including at a personal hearing before 
the undersigned Acting Veterans Law Judge at the RO in 
January 2003.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, the 
Board concludes that any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
reports, and his VA examination reports.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issue addressed in this 
decision.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to the 
claim addressed in this decision.  As such, the Board finds 
VA's duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records do not show any 
treatment for trauma related to the left shoulder.  No 
chronic disability of the shoulder was found on separation 
examination.  

A VA outpatient treatment report dated in October 1993 
indicated that the veteran was seen for complaints of left 
shoulder pain for the past six weeks.  It was noted that he 
did construction work, but he did not believe his pain was 
related to over-use type syndrome.  The impression was 
degenerative joint disease of the left shoulder.  

A December 1999 VA outpatient treatment report shows that the 
veteran was seen for complaints of left shoulder pain.  He 
stated that the pain had been bothering him for the past six 
weeks.  He recalled a moped accident in service in 1988.  The 
impression was early left acromioclavicular joint arthritis, 
possibly related to the injury in service.  

A June 2001 VA outpatient treatment report shows that the 
veteran was seen for complaints of left shoulder pain.  He 
related that he had been lifting flag poles at work earlier 
in the week and he felt a sudden onset of pain in his left 
shoulder.  The assessment was shoulder strain with tendonitis 
from work-related lifting.  

Upon VA examination in August 2001, the veteran reported that 
his left shoulder symptoms had their onset in 1986 when he 
fell down a flight of stairs.  He added that not too long 
after this incident, he had a moped accident and bruised his 
left shoulder.  The physician stated that he was not able to 
confirm or deny the veteran's statement related to his 
history of injuries in service.  In October 2001, he reviewed 
the veteran's file and opined that the veteran's left 
shoulder disability was not related to his military service 
but was more likely minimal degenerative joint disease that 
developed over time or as a result of his work in 
construction.  He further opined that it did not appear that 
any left shoulder condition was aggravated by service.  He 
observed that there was no record of an injury in service.  

The veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in January 
2003.  He recalled that he scraped himself pretty badly when 
he fell in service and that he experienced left shoulder 
pain.  The pain continued throughout the remainder of his 
service.  He complained about the pain at sick bay; however, 
he was just provided with muscle relaxants or anti-
inflammatory drugs and returned to duty.  

Upon VA examination in March 2004, the veteran gave a history 
of falling down a flight of stairs on board a ship in 1986 
and a moped accident in 1986 with a shoulder bruise and a 
fracture of both hands/thumbs.  He recalled that he still had 
symptoms at the time of his discharge from service.  He 
denied any injuries to the shoulder prior to or after 
service.  Currently, the shoulder hurt on a daily basis, and 
the pain was sharp when he lifted his arm.  He had no surgery 
and he did not use any assistive devices.  

Clinical evaluation showed some tenderness to palpation about 
the coracoid, lateral upper humerus, acromioclavicular joint 
region and posterior shoulder area.  Manual muscle testing of 
flexion was 5/5; extension 4/5; with give way discomfort and 
complaints of shoulder pain.  There was no gross atrophy and 
capillary circulation to the fingers was normal.  Range of 
motion was flexion to 85 degrees; extension to 30 degrees; 
abduction to 85 degrees; internal rotation to 30 degrees; and 
external rotation to 80 degrees.  He complained of pain in 
the terminal degrees of all movements. The impression was 
left shoulder degenerative joint disease of the 
acromioclavicular joint.  The examiner reviewed the veteran's 
claims folder, including his service medical records.  He 
observed that there was no evidence of any injuries or 
problems relating to the left shoulder in service.  He opined 
that the veteran's degenerative joint disease of the left 
shoulder was less likely than not to be related to his 
military service.  

Based on the evidence of record, the Board finds that service 
connection is not warranted for degenerative joint disease of 
the left shoulder.  The veteran was not treated for any 
injuries to the left shoulder in service.  Although he has 
asserted that he sustained two left shoulder injuries, a 
chronic left shoulder disability was not found upon 
separation examination.  The medical reports in the file show 
that the veteran's arthritis was initially diagnosed many 
years after his discharge from service.  Furthermore, VA 
examiners concluded in October 2001 and March 2004 that it 
was not likely that the veteran's currently diagnosed 
degenerative joint disease of the left shoulder was related 
to his military service.  

The Board acknowledges that there is a medical statement 
relating the veteran's left shoulder degenerative joint 
disease to his reported moped accident in service.  However, 
this statement was not based on a review of the full record, 
particularly the service medical records, but rather on a 
history provided by the veteran.  Hence, it lacks probative 
value.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals).  
Hence, the Board has accorded this statement less weight that 
the opinions provided by VA examiners in October 2001 and 
March 2004.  See Winsett, supra.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed degenerative joint disease of the 
left shoulder began in his military service, or is related to 
any injury in service, the Board notes that his opinion is 
not probative on the issue.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  Espiritu, supra.  Furthermore, 
although the veteran is competent to report that he injured 
his shoulder in service or that he experienced pain in his 
left shoulder from the time of his discharge from service, he 
is not competent to state that the pain was due to arthritis.  
Hence, absent any medical reports showing continuity of 
symptomatology, the Board finds that the veteran's statements 
are not sufficient to support a grant of service connection 
based on 38 C.F.R. § 3.303(b).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Therefore, the 
veteran's claim for service connection for degenerative joint 
disease of the left shoulder must be denied.  See Gilbert, 
supra.  


ORDER

Service connection for degenerative joint disease of the left 
shoulder is denied.


REMAND

As noted in the Introduction above, the veteran submitted 
additional evidence in support of his claim for an increased 
initial rating for chronic bronchitis but did not include a 
waiver of RO review of that evidence.  Consequently, a remand 
is required.  See 38 C.F.R. § 19.31(c) (2004).  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for chronic 
bronchitis with consideration of the 
additional evidence associated with the 
claims folder subsequent to certification 
of the appeal to the Board.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


